Exhibit 10.1

 

FONU MAMMOTH NOTE NUMBER 001

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED 'WITH THE SECURITIES AND EXCHANGE COMMISSION,
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

CONVERTIBLE PROMISSORY NOTE

DUE NINE MONTHS FROM ISSUANCE DATE

OF

FONU2 INC.

 

Issuance Date: October 20, 2015

MOON RIVER STUDIOS, INC. (F/K/A MEDIENT STUDIOS, INC.)

FOLLOWING Debt Securities Assumed by FONU2, Inc.

 

DATE ISSUED

 



AMOUNT

   CURRENT BALANCE   DESCRIPTION OF
ASSUMED NOTE 12-6-2013  $25,000    21,871.96   MDNT MAMMOTH NOTE 002 1-20-2014 
$30,000    35,115.00   MDNT MAMMOTH NOTE 004 3-20-2014  $50,000    56,900.00  
MDNT MAMMOTH NOTE 006 10-10-2014  $25,000    25,726.04   MDNT MAMMOTH NOTE 007

 

Stated Principal Amount In This Note: $140,000 (Current Balance of Assumed
Notes)

 

THIS NOTE ("Note") is one of a duly authorized issue of Promissory Notes of
FONU2 INC., a corporation duly organized and existing under the laws of the
State of Nevada (the "Company").

 

FOR VALUE RECEIVED, and good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, including settling the action brought
by Mammoth Corporation against FONU2, Inc. in the Circuit Court of the 19th
Judicial Circuit in Lake County, Illinois (Case Number 15 L 616) which is being
settled pursuant to a Settlement Agreement dated the same date as this Note, the
Company hereby promises to pay to the order of Mammoth Corporation or its
registered assigns or successors-in-interest ("Holder") the principal sum of
One-Hundred Forty Thousand Dollars (U.S.$140,000), which principal amount shall
include any commission paid by the Company, together with all accrued but unpaid
interest thereon, if any, on the earlier of the Maturity Date or the date on
which the Company closes on any transaction relating to the term sheet attached
to this Note as Exhibit A, to the extent such principal amount and interest has
not been repaid or converted into the Company's Common Stock,$0.000l par value
per share (the "Common Stock"), in accordance with the terms hereof. Interest on
the unpaid principal balance hereof shall not accrue during the term of this
note, unless an uncured default occurs, at which time Interest on this Note
shall accrue daily commencing on the date of the uncured default and shall be
computed on the basis of a 365-day year and actual days elapsed and shall be
payable in accordance with Section 1 hereof. Notwithstanding anything contained
herein, this Note shall bear interest on the due and unpaid Principal Amount
from and after the occurrence and during the continuance of an Event of Default
pursuant to Section 4(a) at the rate (the "Default Rate") equal to the lower of
eighteen (18%) per annum or the highest rate permitted by law. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
unpaid collection costs, then to unpaid interest and fees and any remaining
amount to principal.

  



 

 

 

All payments of principal and interest on this Note shall be made in lawful
money of the United States of America by wire transfer of immediately available
funds to such account as the Holder may from time to time designate by written
notice in accordance with the provisions of this Note or by a bank certified
check. This Note may be prepaid in whole or in part. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

"Bankruptcy Event" means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; (g) the Company or any subsidiary calls
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 



- 2 -

 

 

"Change in Control Transaction" will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any "going private"
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Act), beneficially owns or is
deemed to beneficially own (as described in Rule l 3d-3 under the Exchange Act
without regard to the 60.-day exercise period) in excess of 35% of the Company's
voting power, (iii) there is a replacement of more than one-half of the members
of the Company's Board of Directors which is not approved by those individuals
who are members of the Company's Board of Directors on the date thereof, (iv) in
one or a series of related transactions, there is a sale or transfer of all or
substantially all of the assets of the Company, determined on a consolidated
basis, or (v) the Company enters into any agreement providing for an event set
forth in (i), (ii), (iii) or (iv) above.

 

"Conversion Ratio" means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.

 

"Conversion Price" shall equal 60% of the Market Price.

 

"Convertible Securities" means any convertible securities, to exchange for
shares of Common Stock.

 

"Equity Conditions" shall mean (i) the resale of all Underlying Shares is
covered by an effective registration statement which is not subject to any
suspension or stop order (with a current and deliverable prospectus that is not
subject at the time to any blackout or similar circumstance) or pem1itted
pursuant to an exemption including pursuant to Rule 144(b)(l)(i) under the
Securities Act.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

 

"Market Price'' shall equal the lesser of the average of the 5 lowest trades of
the Common Stock for any Trading Day(s) during the Pricing Period, or the
closing bid price on the last day of the pricing period.

 



- 3 -

 

 

"Pricing Period" shall mean the fifteen trading days preceding the date of the
applicable conversion notice. The Pricing Period may be extended to the day
before the shares issued pursuant to the conversion notice are delivered, in the
event the shares issued are registered or an exemption from registration is
available. Delivered shall mean the date the shares clear deposit into Holder's
brokerage account which shall be the date Holder is able to trade the shares
free from restriction s of any kind including by the Holder's Brokerage firm,
DTC, Issuer or Issuer's Transfer Agent (the "Extended Pricing Period"). The
pricing period will be extended in the event the Market Price calculated using
the Extended Pricing Period would be lower. Extending the pricing period will
not adjust the number of shares delivered but will adjust the, market price,
conversion price and the amount the note is reduced as a result of the
conversion, and will be memorialized by and Amended Conversion Notice, which
will be submitted to the Issuer by the Holder, if applicable.

 

"Principal Amount" shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.

 

"Principal Market" shall mean the OTC Markets or such other principal market or
exchange on which the Common Stock is quoted for trading.

 

"Securities Act" shall mean the Securities Act of 1933, as amended.

 

"Trading Day" shall mean a day on which there is trading on the Principal
Market.

 

"Underlying Shares" means the shares of Common Stock into which the Notes are
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.

 

The following terms and conditions shall apply to this Note:

 

Section l.         Interest Payments.

 

(a)         Interest Payments. As long as a default does not occur, Interest
shall not accrue on the remaining unconverted principal balance of this Note
("Interest Amount").

 

Section 2.         Conversion.

 

(a)         Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time to convert the outstanding Current
Principal Amount under this Restated Note in whole or in part by delivering to
the Company a fully executed notice of conversion in the form of conversion
notice attached hereto as Exhibit A (the "Conversion Notice"), which may be
transmitted by facsimile or email. Notwithstanding anything to the contrary
herein, this Note and the outstanding Principal Amount hereunder shall not be
convertible into Common Stock to the extent that such conversion would result in
the Holder hereof exceeding the limitations contained in, or otherwise violating
the provisions of, Section 2(i) below.

 



- 4 -

 

 

(b)Common Stock Issuance upon Conversion.

 

(i)         Conversion Date Procedures. Upon conversion of this Note pursuant to
Section 2(a) above, the outstanding Current Principal Amount of the Restated
Note elected to be converted hereunder shall be converted into such number of
fully paid, validly issued and non-assessable shares of Common Stock, free of
any liens, claims and encumbrances and without any restrictions or legends (if
the shares are registered or if an exemption from registration is available and
restricted if the shares are not registered or an exemption from registration is
unavailable), as is determined by dividing the amount of the Current outstanding
Principal Amount of this Restated Note being converted by the then applicable
Conversion Price:

 

For example, a $40,000 conversion amount with a Conversion Price of $0.25 would
be entitled to 160,000 conversion shares ($40,000/$0.25).

 

Obligor shall pay holder liquidated damages in the event holder does not receive
free trading shares after a conversion notice has been sent, if the shares are
registered or an exemption from registration is available and restricted if the
shares are not registered or an exemption from registration is unavailable. The
Liquidated Damages are not a penalty but are designed to set and limit damages,
which are uncertain and cannot be known at this time. The damages will be the
greater of: (1) I 00% of the outstanding Principal Amount of the Notes held by
the Holder {plus all accrued and unpaid interest, if any); (2) the product of
(A) the average of the 20 highest closing prices at any time up to the date a
judgment is entered by the Court times the number of shares that would be
delivered on the date of the default if the entire note were converted using the
thirty days preceding the date of the default as the Pricing Period.

 

(ii)         Delivery. The Company will deliver to the Holder not later than
three (3) Trading Days after the Conversion Date, shares (which certificate(s)
shall be free of restrictive legends and trading restrictions if the shares are
registered or an exemption from registration is available) representing the
number of shares of Common Stock being acquired upon the conversion of this Note
via Deposits and Withdrawal at Custodian (DWAC), if possible and unrestricted
ce1tificates if the shares cannot be sent via DWAC. If in the case of any
conversion hereunder, such shares are not delivered to the Holder by the third
Trading Day after the Conversion Date, the Holder shall be entitled by written
notice to the Company at any time on or before its receipt of such shares, to
rescind such conversion, in which event the Company shall immediately return
this Note tendered for conversion. Lf the Company fails to deliver to the Holder
such shares pursuant to this Section 2 of this Agreement (free of any
restrictions on transfer or legends, if the shares are registered or if an
exemption from registration is available and restricted if the shares are not
registered or an exemption from registration is unavailable) in accordance
herewith, prior to the fifth Trading Day after the Conversion Date, the Company
note shall be in default.

 

(iii)        Surrender of Note Not Required. The date of any Conversion Notice
hereunder and any Payment Date shall be referred to herein as the "Conversion
Date". If the Holder is converting less than all of the outstanding Principal
Amount hereunder pursuant to a Conversion Notice, the Company shall promptly
deliver to the Holder (but no later than five Trading Days after the Conversion
Date) a Note for such outstanding Principal Amount as has not been converted if
this Note has been surrendered to the Company for partial conversion. The Holder
shall not be required to physically surrender this Note to the Company upon any
conversion hereunder unless the full outstanding Principal Amount represented by
this Note is being converted or repaid. The Holder and the Company shall
maintain records showing the outstanding Principal Amount so convened and repaid
and the dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon each such conversion or repayment.

 



- 5 -

 

 

(c)Conversion Price Adjustments.

 

(i)         Stock Dividends, Split and Combinations. If the Company or any of
its subsidiaries, at any time while the Notes are outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

 

As used herein, the Affected Conversion Prices (each an "Affected Conversion
Price") shall refer to: (i) the Conversion Price, and (ii) each reported lowest
closing bid price occurring on any Trading Day included in the period used for
determining the Conversion Price, which Trading Day occurred before the record
date in the case of events referred to in clause (A) of this subparagraph
3(c)(i) and before the effective date in the case of the events referred to in
clauses (B) and (C) of this subparagraph 3(c)(i).

 

(ii)         Distributions. lf the Company or any of its subsidiaries, at any
time while the Notes are outstanding, shall distribute to al! holders of Common
Stock evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of Notes would have received had all their Notes been
converted into Common Stock at the Conversion Price immediately prior to the
record date for such distribution.

 

(iii)        Rounding of Adjustments. All calculations under this Section 3 or
Section I shall be made to 4 decimal places for dollar amounts or the nearest
1/1OOth of a share, as the case may be.

 



- 6 -

 

 

(iv)         Notice of Adjustments. Whenever any Affected Conversion Price is
adjusted pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall
promptly deliver to each holder of the Notes, a notice setting forth the
Affected Conversion Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment, provided that any failure to
so provide such notice shall not affect the automatic adjustment hereunder.

 

(v)          Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option ,
convert this Note, in whole or in part, at the Conversion Price into the shares
of stock and other securities, cash and/or property receivable upon or deemed to
be held by holders of Common Stock following such Change in Control Transaction,
and the Holder shall be entitled upon such event to receive such amount of
securities, cash or property as the shares of the Common Stock of the Company
into which this Note could have been converted immediately prior to such Change
in Control Transaction would have been entitled if such conversion were
permitted, subject to such further applicable adjustments set forth in this
Section 3. The terms of any such Change in Control Transaction shall include
such terms so as to continue to give to the Holders the right to receive the
amount of securities, cash and/or property upon any conversion or redemption
following such Change in Control Transaction to which a holder of the number of
shares of Common Stock deliverable upon such conversion would have been entitled
in such Change in Control Transaction, and interest payable hereunder shall be
in cash or such new securities and/or property, at the Holder's option. This
provision shall similarly apply to successive reclassifications, consolidations,
mergers, sales, transfers or share exchanges.

 

(vi)         Notice of Certain Events. lf:

 

A.the Company shall declare a dividend (or any other distribution) on its Common
Stock; or

 

B.the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

 

C.the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

 

D.the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Con1pany is a party, any sale or transfer
of all or substantially all of the assets of the Company, of any compulsory
share of exchange whereby the Common Stock is converted into other securities,
cash or property; or

 

E.the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

 

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice w the Company's stockholders generally is given, a
notice stating (x) the date cm which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger. sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.

 



- 7 -

 

 

(d)         Reservation and Issuance of Underlying Securities. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
holders of the Notes, not less than such number of shares of Common Stock as
shall (subject to any additional requirements of the Company as to reservation
of such shares set forth in the Exchange Agreement) be issuable (taking into
account the adjustments under this Section 3 but without regard to any ownership
limitation s contained herein) upon the conversion of this Note hereunder in
Common Stock (including repayments in stock). The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid, nonassessable, and freely tradable
(provided the shares are registered or an exemption from registration is
available and restricted if the shares are not registered or an exemption from
registration is unavailable).

 

(e)         No Fractions. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the closing price of a share of Common Stock
at such time. If the Company elects not, or is unable, to make such a cash
payment , the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock, rounded to the nearest whole share
of common stock.

 

(f)         Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the conversion of this Note (including repayment in stock)
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder, this Note when surrender for conversion shall be accompanied by an
assignment form; and provided further, that the Company shall not be required to
pay any tax or taxes which may be payable in respect of any such transfer.

 



- 8 -

 

 

(g)         Cancellation. After all of the Principal Amount (including accrued
but unpaid interest and default payments at any time owed on this Note) have
been paid in full or converted into Common Stock, this Note shall automatically
be deemed canceled and the Holder shall promptly surrender the Note to the
Company at the Company's principal executive offices.

 

(h)         Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Con version Notice, shall be in writing and delivered
personally, by facsimile, by email, or by a nationally recognized overnight
courier service to the Company at the facsimile telephone number or address of
the principal place of business of the Company as set forth in the Exchange
Agreement. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or by a nationally recognized overnight courier service addressed
to the Holder at the facsimile telephone number or address of the Holder
appearing on the books of the Company, or if no such facsimile telephone number
or address appears, at the principal place of business of the Holder. Any notice
or other communication or deliveries hereunder shall be deemed delivered (i)
upon receipt, when delivered personally, (ii) when sent by facsimile or email,
upon receipt if received on a Business Day prior to 5:00 p.m. (Eastern Time), or
on the first Business Day following such receipt if received on a Business Day
after 5:00 p.m. (Eastern Time) or (iii) upon receipt, when deposited with a
nationally recognized overnight courier service.

 

(i)         Conversion Limitation. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon conversion pursuant to the terms hereof shall not exceed a
number that, when added to the total number of shares of Common Stock deemed
beneficially owned by such Holder (other than by virtue of the ownership of
securities or rights to acquire securities (including the Notes) that have
limitations on the Holder's right to convert, exercise or purchase similar to
the limitation set forth herein), together with all shares of Common Stock
deemed beneficially owned at such time (other than by virtue of the ownership of
securities or rights to acquire securities that have limitations on the right to
convert, exercise or purchase similar to the limitation set forth herein) by the
holder's "affiliates" at such time (as defined in Rule 144 of the Act)
("Aggregation Parties") that would be aggregated for purposes of determining
whether a group under Section l3(d) of the Securities Exchange Act of 1934 as
amended, exists, would exceed 9.9% of the total issued and outstanding shares of
the Common Stock (the "Restricted Ownership Percentage").

 



- 9 -

 

 

Section 3.         Defaults and Remedies.

 

(a)         Events of Default. An "Event of Default" is: (i) a default in
payment of any amount due hereunder which default continues for more than 5
business days after the due date thereof; (ii) a default in the timely issuance
of Underlying Shares upon and in accordance with terms hereof, which default
continues for five Business Days after the Company has received written notice
informing the Company that it has failed to issue shares or deliver stock
certificates within the fifth day following the Conversion Date; (iii) failure
by the Company for fifteen (l5) days after written notice has been received by
the Company to comply with any material provision of any of the Notes or the
Exchange Agreement (including without limitation the failure to issue the
requisite number of shares of Common Stock upon conversion hereof and the
failure to redeem Notes upon the Holder's request following a Change .in Control
Transaction pursuant to Section 3(c)(v); (iv) a material breach by the Company
of its representations or warranties in the Exchange Agreement; (v) any default
after any cure period under, or acceleration prior to maturity of any mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company for in
excess of $500,000 or for money borrowed the repayment of which is guaranteed by
the Company for in excess of $500,000, whether such indebtedness or guarantee
now exists or shall be created hereafter (also excepted from this provision is
any indebtedness related to the Medient Studioplex project); or (vi) if the
Company is subject to any Bankruptcy Event.

 

(b)         Remedies. If an Event of Default occurs and is continuing with
respect to any of the Notes, the Holder may declare all of the then outstanding
Principal Amount of this Note and all other Notes held by the Holder, including
any interest due thereon, to be due and payable immediately, except that in the
case of an Event of Default arising from events described in clauses (v) and
(vi) of Section 4(a) this Note shall become due and payable without further
action or notice. In the event of such acceleration, the amount due and owing to
the Holder shall be the greater of: (l) l00% of the outstanding Principal Amount
of the Notes held by the Holder (plus all accrued and unpaid interest, if any);
(2) the product of (A) the average of the 20 highest closing prices at any time
up to the date a judgment is entered by the Court times the number of shares
that would be delivered on the date of the default if the entire note were
converted using the thirty days preceding the date of the default as the Pricing
Period. The remedies under this Note shall be cumulative.

 

Section 4.         General.

 

(a)         Payment of Expenses. The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

 

(b)         Savings Clause. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. lf the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 



- 10 -

 

 

(c)         Amendment. Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.

 

(d)         Assignment, Etc. The Holder may assign or transfer this Note. The
Holder shall notify the Company of any such assignment or transfer promptly.
This Note shall be binding upon the Company and its successors and shall inure
to the benefit of the folder and its successors and pem1itted assigns.

 

(e)         No Waiver. No failure on the part of the Holder to exercise, and no
delay in exercising any right remedy or power hereunder shall not operate as a
waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.

 

(f)         Governing Law; Jurisdiction.

 

(i)         Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED !N
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
Application OF THE LAW OF ANY OTHER JURISDICTION.

 

(ii)        Jurisdiction. This Note shall be deemed to have been executed in
Lake County, Illinois, the State and County where Holder executes this Note and
the County from where funds are being sent and to where funds are to be repaid.
The Company expressly agrees and consents that the Nineteenth Judicial Circuit
in Lake County Illinois or the United States District Court for the Northern
District of Illinois shall have sole jurisdiction of any action pertaining to
this note.

 

The Company agrees that the service of process upon it mailed by ce11ified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

 

(iii)       NO JURY TRIAL. THE COMPANY AND THE LIMITED GUARANTOR HERETO
KNOWINGLY AND VOLUNTARILY WAIVE ANY AND ALL RIGHTS EACH MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, OR IN ANY WAY RELATING OR REFERRING TO THIS NOTE.

 



- 11 -

 

 

(g)         Replacement Notes. This Note may be exchanged by Holder at any time
and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by Holder, upon surrendering the same. No service charge will be made
for such registration or exchange. In the event that Holder notifies the Company
that this Note has been lost, stolen or destroyed, a replacement Note identical
in all respects to The original Note (except for registration number and
Principal Amount, if different than that shown on the original Note), shall be
issued to the Holder, provided that the Holder executes and delivers to the
Company an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with the Note.

 

(h)         Waiver. The Company hereby waives any and all demands of any nature
whatsoever, any and all notices of any nature whatsoever, dishonor, presentment
of any kind whatsoever, and protest of or in connection with the Note or any
Indebtedness.

 

(i)         Piggyback Registration. At the option of the Holder, if at any time
the Company proposes or is required to register any of its equity securities
under the Securities Act or file an amendment to any registration statement
covering any of its securities, (other than registrations on Form S-4 or Form
S-8 or any similar successor forms thereto), the Company shall notify holder of
its intention to register its securities and will use its commercially
reasonable efforts to cause all shares issuable pursuant to conversions of this
note, to be registered under the Securities Act with the securities which the
Company at the rime proposes to register to permit the sale or other disposition
by the, unless within five (5) Business Days after the Issuer sending notice of
its intention to register securities, Holder elects that this note and the
shares underlying it not be included in that registration . Any registration
shall include, if necessary, the filing with the SEC a post-effective amendment
or a supplement to the registration statement filed by the Company or the
prospectus related thereto. There is no limitation on the number of such
piggyback registrations pursuant to the preceding sentence which the Company is
obligated to effect.

 

[signature page follows]

 



- 12 -

 



 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.

 

The Company:

 

FONU2 INC.

 

By:     Name:  Roger Miguel   Title: CEO  

 

The Holder:

 

By:     Name: Brad Hare   Title: President  

 



- 13 -

 



 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Debenture)

 

TO:       FONU2 INC.

 

RE:       FONU MAMMOTH NOTE NUMBER 002

 

The undersigned hereby Irrevocably elects 10 convert a portion of the of the
principal amoun1 of the above Debenture into Shares of Common Stock of FONU2
Inc. according to the conditions stated therein, as of the Conversion Date
written below. Please note that should the Conversion Price in effect for this
conversion be less than the Par Value ($0.0001) of the Company's Common Stock,
the principal reduction resulting from this conversion will be less than the
dollar amount of the conversion as set forth below.

 



Conversion Date:       Amount to be converted: $     Market Price $    
Conversion Price per share: $     Number of shares of Common Stock to be issued:
      Amount of Principal Reduced: $     Amount of Debenture unconverted :      
Please issue the shares of Common Stock in the
following name and to the following address:

 

Mammoth Corporation
DELIVERY INSTRUCTIONS

    Issue to: Mammoth Corporation     Name: Brad Hare     Authorized Signature:
      Title: President     Phone Number: (847) 540-5044     Broker DTC
Participant Code:       Account Number:  



 

 

 



 

 